Citation Nr: 1534706	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-40 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for the assignment of a 100 percent evaluation for post-traumatic stress disorder (PTSD) prior to February 18, 2009.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to April 1993, with service in Southwest Asia.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

This matter was initially before the Board in January 2014.  The Board denied entitlement to an effective date prior to February 18, 2009 for the assignment of a 100 percent rating for PTSD.  The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 decision, the Court remanded to the Board the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating for PTSD.  


FINDINGS OF FACT

1.  The Veteran filed a claim for increased rating on April 13, 2005 and a September 2005 rating decision denied entitlement to an increased rating for PTSD. 

2.  New and material evidence was received within one year of the September 2005 rating decision. 

3.  Since April 13, 2005, the Veteran's PTSD has manifested in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2014). 
 2.  The criteria for a rating of 100 percent for PTSD, effective April 13, 2005, and no earlier, have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. §§ 3.400, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing benefits and a duty to assist with development of evidence.  The Veteran does not report that there is any outstanding evidence that should be associated with the claims file.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Here, the Veteran contends that an effective date earlier than February 18, 2009 is warranted for the assignment of a 100 percent evaluation for PTSD, specifically in light of a September 2006 hospitalization record.  

By way of background, a February 1994 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective April 23, 1993.  In June 1998, the RO continued the 30 percent rating for PTSD but assigned temporary 100 percent ratings for PTSD due to hospitalizations from June 6, 1995 to July 1, 1995 and from February 6, 1998 to March 1, 1998.  The June 1998 rating decision became final as the Veteran did not appeal this decision and new and material evidence was not received within one year of this decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302, 20.1105 (2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran then submitted a claim for a temporary 100 percent rating for PTSD due to hospitalization.  A July 2000 rating decision granted a temporary 100 percent rating for PTSD due to hospitalization from September 5, 1999 to October 1, 1999.  He did not appeal this decision as well and this decision became final.  Id.     

The Veteran then submitted an increased rating claim for his service-connected PTSD on April 13, 2005.  A September 2005 rating decision denied the increased rating claim and continued the 30 percent rating for PTSD.  The Veteran then filed a February 2009 increased rating claim and a July 2009 rating decision granted a 100 percent rating for PTSD, effective February 18, 2009.  The Veteran then appealed the effective date of the assignment of the 100 percent evaluation.     

The Board denied the claim for an earlier effective date in January 2014.  The Board found that the September 2005 rating decision was final and that the Veteran did not file a formal or informal claim for an increased rating for PTSD or total disability rating based on individual unemployability (TDIU) at any time between the September 2005 rating decision and the February 2009 increased rating claim.  The Veteran appealed the case to the Court.  In a March 2015 decision, the Court remanded to the Board the issue of entitlement to an earlier effective date for the assignment of the 100 percent rating for PTSD but the Court affirmed the Board's findings regarding TDIU.  

Here, after careful review of the evidence of record, the Board finds that the September 2005 rating decision did not become final.  As clearly indicated from the record, the Veteran was hospitalized from September 22, 2006 to September 29, 2006.  Hospitalization records during this time period reflect mental health treatment and include a diagnosis of PTSD.  The hospitalization records constitute new and material evidence as the records describe the nature and severity of the Veteran's PTSD.  Therefore, the Board finds that the September 2005 rating decision did not become final as new and material evidence was constructively within VA's possession within one year of the September 2005 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

As noted above, the Veteran's PTSD is currently evaluated as 30 percent prior to February 18, 2009 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the medical evidence of record reveals that the Veteran's PTSD manifested to total occupational and social impairment, effective April 13, 2005 (the date of the Veteran's increased rating claim).  Although a September 2005 VA examination report included a GAF score of 60, an August 2005 VA treatment record noted that the Veteran reported "death wishes" and that he requested a referral to a hospital due to irritability, depression, and anxiety.  A July 2006 treatment record described the Veteran's PTSD as "severe."  The September 2006 VA hospitalization records reveal that the Veteran was hospitalized for approximately one week due, in part, to PTSD symptoms and that he had a GAF score of 30 upon admission.  He reported that he had overdosed on cocaine in order to kill himself.  Accordingly, the Board finds that the PTSD manifested to total occupational and social impairment since April 13, 2005, as the medical evidence described the PTSD as "severe," revealed that the Veteran had suicidal thoughts and made a suicide attempt, and had a GAF score of 30 which indicates serious impairment. 

As noted above, the Veteran filed an increased rating claim on April 13, 2005.  The United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  In the instant case, the Board notes that the Veteran was admitted to the hospital for his mental health condition several times prior to the April 2005 increased rating claim, including hospitalizations in December 1994, February 1995, June 1995, February 1998, and May 2002.  The Veteran was in a VA domiciliary from April 2000 to June 2000 and received mental health treatment.  A VA treatment record from July 2002 reported a GAF score of 35 and a treatment record from December 2004 noted "serious" depression and anxiety, as well as hallucinations and violent behavior.  As such, although the Veteran's PTSD symptoms may have fluctuated since the grant of service connection for PTSD, his PTSD symptoms have been severe for more than one year prior to the April 2005 increased rating claim.  Therefore, the preponderance of the evidence is against a finding that an effective date for the assignment of a 100 percent rating for PTSD earlier than April 13, 2005 (the date of the increased rating claim) is warranted.  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).       


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an effective date of April 13, 2005, but no earlier, for the assignment of a 100 percent rating for PTSD is granted.  


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


